DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (9,652,082) in view of Rappoport et al. (2013/0094126).

Regarding claim 1, Lin discloses an electronic device (Figure 5, 500, electronic device) comprising: a housing (at least 318, housing, and front cover component; for exemplary purposes, Examiner notes the front cover component is depicted in Figure 3, 
Lin fails to teach a sound module mounted inside the housing; and consequently the guide member arranged inside the housing between the module and the sound module on one side and the opening on the other side and configured to provide output 
Rappoport discloses an electronic device (at least Figure 3, 10, electronic device) comprising a sound module (46, component; [0053] teaches 46, component, emits 48, signals, which may include acoustic signals) mounted inside the housing (12, housing); and consequently the guide member (element guiding 48, signal, from 46, component, through 28, opening) arranged inside the housing between the module and the sound module on one side ([0053] teaches 28, opening, may span multiple 46, components; 46, component, may include acoustic as well as light emission) and the opening on the other side and configured to provide output of the sound module to outside through the opening (Figure 3, 48, signal, is bidirectional) and to provide input for the module and the sound module from outside through the opening (Figure 3, 48, signal, is bidirectional).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Rappoport and provide a sound module mounted inside the housing; and consequently the guide member arranged inside the housing between the module and the sound module on one side and the opening on the other side and configured to provide output of the sound module to outside through the opening and to provide input for the module and the sound module from outside through the opening. Doing so would allow for increased functionality of the electronic device while maintaining a compact design.

Regarding claim 2, the modified Lin discloses the electronic device of claim 1, wherein the module is the light-emitting module (502, light transmitter) and is mounted at a rear of the display and inside the housing (Examiner notes that 502, light transmitter, is at least indirectly mounted on a rear surface of 302, display), and wherein the guide member comprises at least one of a reflective member (510, light guide; Figure 5 depicts 510, light guide, may include reflective surfaces) and a light-guiding member (510, light guide; Figure 5 depicts 510, light guide, may include lightguides) to receive light emitted from the light-emitting module (Figure 5; at least col 11 lines 1-6) and to output the received light to the opening (at least col 11 lines 1-6).



Regarding claim 6, the modified Lin discloses the electronic device of claim 1, wherein the module is the illumination sensor module (312, light sensor) and is mounted at a rear of the display and inside the housing (Examiner notes that 312, light sensor, is at least indirectly mounted on a rear surface of 302, display), and wherein the guide member comprises at least one of a reflective member (510, light guide; Figure 5 depicts 510, light guide, may include reflective surfaces) and a light-guiding member (510, light guide; Figure 5 depicts 510, light guide, may include lightguides) configured to deliver external light introduced from the opening to the illumination sensor module by reflecting the external light to the illumination sensor module (for exemplary purposes, see at least Figure 1's dashed line from 114, transmitter, to 120, receiver, and Figure 5's thick solid arrows that depict light introduced from the peripheral opening by 502, light transmitter).

Regarding claim 8, Lin discloses the electronic device of claim 6, wherein the guide member comprises: a lens part configured to collect the external light or to output the external light to the illumination sensor module; or a guide housing (for exemplary .

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 3, 4, 7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 3, 4, 7, and 9 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 10-12 are dependent on claim 9, and are therefore objected to for at least the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872